522 S.E.2d 582 (1999)
351 N.C. 184
James L. FREEMAN, Jr.
v.
SUGAR MOUNTAIN RESORT, INC.
No. 397A99.
Supreme Court of North Carolina.
December 3, 1999.
Campbell & Taylor, by Jason E. Taylor, Charlotte, for plaintiff-appellee.
Robert E. Riddle, P.A., by Robert E. Riddle, Asheville, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Lewis, the decision of the Court of Appeals is reversed and the case is remanded to the Court of Appeals for further remand to the Superior Court, Avery County, *583 for reinstatement of its summary judgment in favor of defendant.
REVERSED AND REMANDED.